Citation Nr: 0820619	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an extension of the period of a temporary 
total disability rating under the provisions of 38 C.F.R. 
§ 4.30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1984 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted a 100 percent disability 
evaluation under 38 C.F.R. § 4.30, effective between December 
1, 2004, and January 31, 2005, for service-connected left 
knee postoperative torn anterior cruciate ligament.  

The veteran presented testimony at a personal hearing before 
the undersigned Acting Veterans Law Judge in March 2008.  A 
transcript of the hearing is of record.  


FINDING OF FACT

The evidence supports a finding that following left knee 
surgery on December 1, 2004, the veteran needed the continual 
use of crutches until February 28, 2005.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating for service-connected left knee postoperative torn 
anterior cruciate ligament through February 28, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R 
§ 4.30 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran asserts that following his left knee surgery, he 
required convalescence until February 28, 2005, and that an 
extension to that date is warranted and would representative 
a complete grant of the benefit sought on appeal.

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  In order to attain 
the temporary total disability rating, the veteran must 
demonstrate that his service connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2007).

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating.  38 
C.F.R. § 4.30.  Additionally, and relevant to this case, 
section 4.30 authorizes extensions of the temporary total 
rating when supported by the record in increments of one, two 
or three months beyond the initial three months granted.  
These extensions may be made pursuant to 38 C.F.R. § 4.30 (a) 
(1) (2) or (3).  38 C.F.R. § 4.30(b)(1) (2007).  

In this case, the RO assigned a temporary total rating, 
effective from December 1, 2004 to January 31, 2005, based on 
surgical treatment of the veteran's service-connected left 
knee postoperative torn anterior cruciate ligament that 
necessitated convalescence.  See January 2005 rating 
decision.  The Board notes that the veteran is also in 
receipt of several other temporary total ratings that pre-
date and post-date the period of time currently on appeal.  
More specifically, the veteran was granted temporary total 
ratings effective April 28 to June 30, 1992; January 28 to 
April 30, 2003; June 3 to August 31, 2005; and January 9 to 
March 31, 2007.  See rating decisions dated July 1992, July 
2003, December 2005 and August 2007.  There is no indication 
that the veteran disagrees with the assignment of the latter 
two ratings.  As such, the Board will only consider whether 
the veteran is entitled to an extension beyond January 31, 
2005, for a temporary 100 percent evaluation for service-
connected left knee postoperative torn anterior cruciate 
ligament.  

The veteran contends that he is entitled to an extension 
beyond January 31, 2005 under 38 C.F.R. § 4.30 because he 
required the use of crutches for a three month period 
following the December 1, 2004 surgery on his left knee, to 
include using them through the entire month of February 2005.  
He also asserts that he was only able to work part time 
following the surgery.  The veteran specifically requested an 
extension to March 1, 2005, the date on which he reports he 
returned to work.  See March 2008 hearing transcript.  

The evidence of record indicates that the veteran underwent 
arthroscopy of the left knee for repair of the lateral 
meniscus, debridement and lateral capsular release on 
December 1, 2004.  See record from Surgery Center at Saint 
Francis.  Post-surgical records from Specialty Orthopedics, 
P.C. reveal that the veteran was referred to outpatient 
physical therapy and advised to continue using crutches for 
ambulation in December 2007.  He was advised to continue 
using crutches for any extended standing and walking on 
January 27, 2005.  

The Board acknowledges that there is no medical evidence of 
record relevant to the veteran's use of crutches beyond the 
January 27, 2005 records from Specialty Orthopedics, P.C. 
discussed above.  The Board finds, however, that the veteran 
is competent to report that he required the use of crutches 
for the entire month of February 2005.  See 38 C.F.R. § 
3.159(a)(2) (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (lay evidence is acceptable to prove the 
occurrence of symptomatology when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons).  In light of the foregoing, the Board resolves 
reasonable doubt in the veteran's favor in finding that 
extension of a temporary total disability rating for service-
connected left knee postoperative torn anterior cruciate 
ligament is warranted through February 28, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R § 4.30 (2007).  

As the evidence of record is sufficient to establish the 
veteran's entitlement to the complete benefit sought on 
appeal, there is no need to discuss compliance with VA duties 
to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).


ORDER

An extension of the temporary total rating for service-
connected left knee postoperative torn anterior cruciate 
ligament is granted under 38 C.F.R. § 4.30 through February 
28, 2005, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


